COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, AtLee and Senior Judge Clements
UNPUBLISHED



              LONNIE HODGES
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1507-15-1                                         PER CURIAM
                                                                                 MARCH 29, 2016
              VIRGINIA INTERNATIONAL TERMINALS AND
               CONTINENTAL CASUALTY CO.


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Lonnie Hodges, pro se, on brief).

                               (R. John Barrett; Megan B. Caramore; Vandeventer Black LLP, on
                               brief, for appellees.


                     Lonnie Hodges appeals a decision of the Workers’ Compensation Commission

              dismissing his case for failure to file a timely request for review. On November 25, 2015,

              appellant filed a pleading indicating his appeal of and dissatisfaction with the Commission’s

              findings in his case. On February 4, 2016, this Court directed appellant to file an amended

              opening brief to comply with Rules 5A:4(b), 5A:4(d), 5A:20(c), 5A:20(d), 5A:20(e), and

              5A:20(h). Appellant failed to submit replacement pleadings in compliance with the Rules of

              Court. Appellant’s pleading does not include proper assignments of error, in violation of Rule

              5A:20(c), or a statement of facts, in violation of Rule 5A:20(d). Likewise, the pleading does not

              include the applicable standard of review for any assignments of error as required under Rule

              5A:20(e). Appellant did not satisfy Rule 5A:20(h), which requires that the certificate of the brief

              indicate whether oral argument is waived and that a copy of the brief has been provided to

              opposing counsel.

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
          This Court “will not search the record for errors in order to interpret the appellant’s

contention and correct deficiencies in a brief.” Buchanan v. Buchanan, 14 Va. App. 53, 56,

415 S.E.2d 237, 239 (1992). Nor is it this Court’s “function to comb through the record . . . in

order to ferret-out for ourselves the validity of [appellant’s] claims.” Fitzgerald v. Bass, 6
Va. App. 38, 56 n.7, 366 S.E.2d 615, 625 n.7 (1988) (en banc). “Even pro se litigants must

comply with the rules of court.” Francis v. Francis, 30 Va. App. 584, 591, 518 S.E.2d 842, 846

(1999).

          We find that appellant’s failure to comply with Rule 5A:20 is significant. See Jay v.

Commonwealth, 275 Va. 510, 520, 659 S.E.2d 311, 317 (2008) (“the Court of Appeals should

. . . consider whether any failure to strictly adhere to the requirements of [the Rules of Court] is

insignificant . . .”); cf. Rules 5A:1(a) (authorizing dismissal of appeal or “such other penalty”

deemed appropriate); 5A:26 (authorizing additional dismissal remedy in appropriate cases).

Accordingly, for all of these reasons, we cannot consider appellant’s appeal and we summarily

affirm the Commission’s rulings.1 See Rule 5A:27.

                                                                                             Affirmed.




          1
         On December 8, 2015, appellees filed a motion to dismiss. Upon consideration thereof,
the motion to dismiss is denied.
                                             -2-